                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:19-mj-00617
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 TERRANCE LAMAR JONES,                     :
                                           :
       Defendant.                          :
                                           :


                                BINDOVER ORDER

       This matter was set for preliminary examination on November 4, 2019. Upon the

evidence adduced, the Court finds there is probable cause to believe Defendant

committed the offense alleged in the Complaint and orders that he be bound over to the

grand jury to answer that charge.

November 5, 2019                               s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
